Citation Nr: 1435551	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-44 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, including service in the Republic of Vietnam from July 1967 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2013, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the RO was directed to obtain a new examination for the Veteran's bilateral hearing loss claim as the December 2008 VA opinion was found to be confusingly inconsistent with other findings pertaining to tinnitus.  The Veteran was scheduled for an examination in June 2013; however, he failed to report for the examination.  In a VA treatment report dated later in June 2013, it was noted that the Veteran failed to report for an appointment and his brother informed VA that he was staying at a hotel at that time somewhere in San Diego while he was receiving medical treatment at the VA.  His brother stated that he believed that the Veteran would be home on Saturday.  As it appears that the Veteran may have been unavailable due to treatment at the time the examination was scheduled, another examination is to be afforded to the Veteran and necessary actions taken to ensure that the Veteran is notified of the examination.  

An examination is also necessary to determine whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Social security records show that the Veteran's disability benefits were based, in part, on his "emotional problems."  In a consultant's note, VA records were found to document likely inability to sustain gainful employment in any setting and at any level of complexity and brought into question his ability to live by himself.  His cognitive impairments were probably multi-factorial and reflective of medical problems that included depression and other emotional problems.  An examination is necessary in order to adjudicate the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to determine the current nature and likely etiology of his bilateral hearing loss.  All efforts to schedule the Veteran for the examination must be fully documented.  

The claim file must be made available to the examiner for review prior to the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner must provide an opinion as to whether it is at least as likely as not that the current bilateral hearing loss had its onset during active service, or is otherwise related to active service.  In offering this opinion, the examiner must specifically acknowledge and discuss the Veteran's confirmed inservice noise exposure, his report of hearing loss at separation, and the previous favorable etiology opinion for tinnitus.  

If the Veteran does not report for the examination, the examiner is to prepare an addendum to the December 2008 report discussing the above requested opinion.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  All efforts to schedule the Veteran for the examination must be fully documented.  

The claim file must be made available to the examiner for review prior to the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner concludes that the Veteran is capable of securing a substantially gainful occupation, the examiner must state the types of occupation the Veteran is capable of and must specify what, if any, limitations would be present for such types of occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



